Order entered September 1, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-19-01137-CR

                   NICHOLAS RYAN NADEAU, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-83228-2018

                                    ORDER

      Before the Court is appellant’s August 28, 2020 pro se second motion for an

extension of time to file his pro se response to counsel’s Anders brief. Appellant

requests an extension because prison authorities have limited his access to the law

library due to the covid-19 pandemic. Appellant requests a sixty-day extension.

We GRANT the motion and ORDER appellant’s pro se response filed by

November 30, 2020.
      We DIRECT the Clerk to transmit copies of this order, by electronic

transmission, to counsel for the parties. We FURTHER DIRECT the Clerk to

send a copy of this order, by first class mail, to Nicholas Ryan Nadeau, TDCJ No.

02283434, Cole Unit, 3801 Silo Road, Bonham, Texas 75418.


                                           /s/   LANA MYERS
                                                 JUSTICE